IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2711 Disciplinary Docket No. 3
                                           :
ADAM LUKE BRENT                            :   Board File No. C1-20-30
                                           :
                                           :   (Supreme Court of New Jersey, D-144
                                           :   September Term 2018)
                                           :
                                           :   Attorney Registration No. 90834
                                           :
                                           :   (Out of State)


                                        ORDER

PER CURIAM
       AND NOW, this 29th day of May, 2020, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Adam Luke Brent is suspended from the practice of law for a period of three months. He

shall comply with all the provisions of Pa.R.D.E. 217.